Title: To George Washington from Jonathan Trumbull, Sr., 9 June 1777
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Hartford 9th June 1777.

I have to aquaint your Exellency that several of the Regiments of Militia in this State ordered into the service of the United States of America, the last Campaigne are still unpaid and many of the Soldiers belonging to said Regiments have inlisted into the Continental Army, and appear very desirous to receive their wages for their former Services, before they Join the Army, I heartily wish that every ground of uneasiness might be removed, out of the way of their proceeding with alacrity, & engageing with Spirit in the defence of their Country, and indeed many of them, want the money to leave for the Support of their Families; The Treasury of this State is so exhausted that at Present it is impossible that they should be paid here, which otherwise should have ordered, thereby to promote the General Service.
Must therefore earnestly request your Exellency to Order payment, upon their proper application. I am with great esteem & regard Your Exellencys very Obedient and most Humble Servt

Jonth; Trumbull

